Case 3:05-cr-00100-TJC-MCR Document 242 Filed 12/22/20 Page 1 of 1 PageID 994




                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                      JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

VS.                                                                    CASE NO: 3:05-cr-100-J-32MCR

TERRELL WILLIAMS
                                      ORDER OF DETENTION PENDING
                                       FINAL REVOCATION HEARING
         In accordance with the Bail Reform Act, 18 U.S.C. § 3142(f), a detention hearing has been held. I conclude that the
following facts require the detention of the defendant pending the final revocation hearing in this case.

                                                   Part I—Findings of Fact

         The defendant appeared before the undersigned on December 22, 2020, at which time defense counsel advised of
Defendant’s desire to waive his detention hearing. The Court questioned Defendant regarding the waiver of hearing and
found that he did so knowingly and voluntarily. Therefore, he is ordered detained pending the final revocation hearing.

                                  Part II—Written Statement of Reasons for Detention

           After reviewing the credible testimony and information submitted at the hearing, I find that the defendant has failed to
establish by clear and convincing evidence, see Federal Rule of Criminal Procedure 32.1(a)(6); 18 U.S.C. § 3143(a), that he or
she is not likely to flee or does not pose a danger to the safety of any other person or the community. In support thereof, see
attached findings

                                         Part III—Directions Regarding Detention

           The defendant is committed to the custody of the Attorney General or his designated representative for confinement in
a corrections facility. The defendant shall be afforded a reasonable opportunity for private consultation with defense counsel.
On order of a court of the United States or on request of an attorney for the Government, the person in charge of the corrections
facility shall deliver the defendant to the United States marshal for the purpose of an appearance in connection with a court
proceeding.




Date: December 22, 2020
